Citation Nr: 1047669	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to burial benefits on the basis of service 
connection for the cause of the Veteran's death


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1942 to February 
1946.  The Veteran died in September 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefits sought.

In January 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, DC for further 
evidentiary development.  The Board is satisfied there has been 
substantial compliance with the January 2009 remand directives as 
pertains to the issues on appeal, in that VA treatment records 
were obtained; notice pursuant to Hupp v. Nicholson, 21 Vet. App. 
342 (2007) was provided; and a statement of the case was provided 
for the claim for entitlement to burial benefits on the basis of 
service connection for the cause of the Veteran's death.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board also notes that based on the appellant's contentions, 
she may be raising a claim of entitlement to dependency and 
indemnity compensation benefits under the provisions of 38 
U.S.C.A. § 1318.  As this issue has not yet been addressed by the 
RO, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1. A death certificate shows the Veteran died in September 2004 
and the immediate cause of death was coronary disease due to (or 
as a consequence of) LV (left ventricle) failure due to (or as a 
consequence of) diabetes due to (or as a consequence of) renal 
failure.

2. At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss, rated as 80 percent disabling, 
effective from September 11, 1989; for tinnitus, rated as 10 
percent disabling, effective from April 4, 1985; and for otitis 
media, right leg scar, right knee arthritis, and sinusitis, all 
of which were assigned a 0 percent (non-compensable) disability 
rating.  A combined service-connected rating of 80 percent was 
effective from September 11, 1989.

3. Competent medical evidence does not reveal that the Veteran's 
coronary disease, LV failure, diabetes, or renal failure were 
causally related to his active military service or any incident 
thereof, or that any of those disabilities were manifested within 
one year of service separation.

4. The Veteran's fatal coronary disease, LV failure, diabetes, 
and renal failure were not present during service or for many 
years afterward.

5. The disabilities for which service connection was in effect 
during the Veteran's lifetime did not cause or worsen his fatal 
coronary disease, LV failure, diabetes, or renal failure, nor did 
those disabilities otherwise play a material causal role in the 
Veteran's death.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).

2. The requirements for entitlement to burial benefits based on 
service connection for the cause of the Veteran's death are not 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.1600, 3.1601, 3.1604, 3.1605 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim. The appellant 
must not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in November 2006, January 2007, and 
March 2009 that fully addressed the notice elements.  The Board 
also notes that the VA RO provided Hupp compliant notice in the 
March 2009 letter.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  These letters informed the appellant of what evidence 
was required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the January 207 and July 2009 letters, the RO advised the 
appellant of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, she has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not arise 
in this case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
appellant.

The Board notes that the Veteran's claims folder was not 
submitted to obtain a medical opinion as to whether his coronary 
disease, LV failure, diabetes or renal failure are related to 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  A medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim 
but (1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could be 
satisfied by competent evidence showing post- service treatment 
for a condition or other possible association with service.  

With regard to the appellant's claims, there is no competent 
evidence of record (other than the appellant's lay assertions) 
showing that the Veteran's fatal coronary disease, LV failure, 
diabetes, or renal failure may be related to service.  Although 
she has contended that his service-connected disabilities 
contributed to his death, her lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board finds VA has satisfied its duty to assist the appellant 
in the development of the claim.  The RO has obtained VA and 
private treatment records for the Veteran, to specifically 
include his terminal hospitalization records.  As explained 
above, a VA opinion in this matter was not sought.  Thus, it 
appears that all obtainable evidence identified by the appellant 
relative to her claims has been obtained and associated with the 
claims folder, and that she has not identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II. Service Connection for the Cause of the Veteran's Death

1. Factual Background

Service treatment records (STRs) for the Veteran show no finding 
of or report of cardiac problems or disease, diabetes, or renal 
problems.  

Post-service treatment records show that in September 1965 the 
Veteran suffered an acute myocardial infarction.  He reported he 
also suffered a myocardial infarction in 1964.  

On a VA examination in March 1966, the diagnoses included 
arteriosclerotic heart disease with history of myocardial 
infarctions and angina pectoris.  

On VA examination in January 1971, the diagnoses included aterio-
sclerotic heart disease with hypertension and cardiomegaly.

Private treatment records show that in September 1988 the Veteran 
underwent a coronary artery bypass graft (CABG).  At that time it 
was noted that the Veteran did not have a history of diabetes.  

A February 1991 RO rating decision showed that service connection 
was in effect for bilateral hearing loss, rated as 80 percent 
disabling, effective from September 11, 1989; for tinnitus, rated 
as 10 percent disabling, effective from April 4, 1985; and for 
otitis media, right leg scar, right knee arthritis, and 
sinusitis, all of which were assigned a 0 percent (non-
compensable) disability rating.  A combined service-connected 
rating of 80 percent was effective from September 11, 1989.

A VA treatment record dated in September 1992 indicated that the 
Veteran had been diagnosed with diabetes since his last visit.  

A private treatment record dated in September 1996, from Dr. 
Cofoid, showed that the Veteran was seen for a checkup for his 
diabetes mellitus.  It was noted that his NIDDM (non-insulin 
dependent diabetes mellitus) had an onset two years prior.  

Medical records from Bowling Green Medical Center showed that the 
Veteran was admitted in early September 2004, after falling at 
home and being taken to the Scottsville Emergency Room.  He was 
found to have hypotension and was treated with Dopamine.  He was 
noted to have several other medical problems including coronary 
artery disease with bypass surgery in 1988, diabetes, 
hypothyroidism, hypertension, and chronic renal failure.  He was 
transferred to step down six days later, in stable but guarded 
condition.  He was prepared to go home, but developed bradycardia 
and apnea with focal seizures in mid September.  It was felt that 
he was at end stage heart disease, and his wife was informed of 
his dismal prognosis.  Two days later, he developed asystole and 
was pronounced dead.  His discharge diagnoses included end stage 
heart disease; hypotension; left ventricular hypertrophy, left 
atrial enlargement; coronary artery disease; insulin-dependent 
diabetes mellitus; history of hypertension; history of chronic 
steroid therapy; hypercholesterolemia; history of encephalitis 
three years ago; history of depression; history of skin cancer; 
arthritis; weight gain of 40 pounds over past year or so; chronic 
renal failure; and hypothyroidism.

A death certificate shows the Veteran died in September 2004 and 
the immediate cause of death was coronary disease due to (or as a 
consequence of) LV failure due to (or as a consequence of) 
diabetes due to (or as a consequence of) renal failure.

Received from the appellant in October 2004 was an Application 
for Burial Benefits, along with a document listing the funeral 
and burial expenses for the Veteran, and a copy of the Veteran's 
death certificate.  

By letter dated in October 2004, the RO advised the appellant 
that payment had been made to the funeral home in the amount of 
$600, but that service-connected burial for the Veteran was still 
being considered.

In a November 2004 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  Therein, the RO 
noted that because the Veteran's service-connected disabilities 
were more than 50 percent disabling, the RO reviewed his case to 
determine if his death was service connected.  

Received from the appellant in June 2005, was her notice of 
disagreement with the November 2004 rating decision.  The 
appellant submitted a lengthy statement explaining her reasons 
for disagreement with the RO's rating decision.  Therein, she 
provided a chronological report of the Veteran's health problems 
dating from his discharge from service to his death.  She also 
requested that the Veteran's monthly compensation check be 
approved for her benefit, and that VA award the service-connected 
burial that the Veteran was denied.  She indicated that if the 
complete medical record was reviewed, there would be a "written 
record of several medical conditions that would have given him 
enough credit for being 100% disabled".  She indicated that he 
was 80 percent disabled due to hearing loss, and that there was 
much more than was needed to make up the rest.  She indicated 
that his heart problem was established in 1965, and that he had a 
heart attack in September 1965.  She indicated that the Veteran 
underwent a hearing test in 2003 at Beltone Hearing Clinic in 
Bowling Green, which VA had paid for on a fee basis, but that 
they never knew the results of this test.  She indicated that the 
Veteran was then scheduled for an appointment in September 2004 , 
and was supposed to report for a hearing test at the Nashville VA 
facility, but was hospitalized before that appointment, and died 
during that hospitalization.  Finally, the appellant claimed that 
the Veteran was 100 percent disabled for the last several years 
of his life, and was totally unable to do for himself since June 
2001.  She essentially claimed that the appellant's hearing had 
worsened prior to his death, and that the hearing test he missed 
in September 2004 probably would have moved him up to being 100 
percent disabled due to hearing loss.  She requested that VA 
review the Veteran's entire medical record, and also give him 
credit for a Purple Heart award, which she claimed he should 
have, but did not ever receive.  

In a statement received in March 2008, the appellant claimed that 
the Veteran had chest pains even before they were married in 
November 1957.  She also claimed that they were diagnosed by Dr. 
Scherer within a year or two after 1957.  

2. Laws and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Certain chronic diseases, such as cardiovascular-renal disease, 
including hypertension, and diabetes mellitus, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

3. Discussion

The appellant essentially contends that service connection should 
be granted for the cause of the Veteran's death.  She has claimed 
that the Veteran's service-connected disabilities should have 
been considered as 100 percent disabling from the year 2001 up to 
the time of his death in 2004.  

In this case, the immediate cause of the Veteran's death in 
September 2004 is listed as coronary disease due to (or as a 
consequence of) LV failure due to (or as a consequence of) 
diabetes due to (or as a consequence of) renal failure.  At the 
time of his death, service connection was in effect for bilateral 
hearing loss, rated as 80 percent disabling; for tinnitus, rated 
as 10 percent disabling; and for otitis media, right leg scar, 
right knee arthritis, and sinusitis, all of which were assigned a 
0 percent (non-compensable) disability rating.  No claim for an 
increased rating or service connection was pending at the time of 
the Veteran's death.

The Veteran's service treatment records (STRs) do not show any 
treatment, diagnosis or history of cardiac problems, diabetes, or 
renal failure, nor is there evidence the Veteran incurred 
cardiovascular-renal disease, including hypertension, or diabetes 
within the presumptive period defined in 38 C.F.R. § 3.307.  
Rather, the post-service medical evidence of record shows that in 
September 1965 he suffered myocardial infarctions.  He also 
reported having another myocardial infarction in 1964.  
Subsequently, on a VA examination in March 1966, the diagnoses 
included arteriosclerotic heart disease with history of 
myocardial infarctions and angina pectoris.  On VA examination in 
January 1971, the diagnoses included aterio-sclerotic heart 
disease with hypertension and cardiomegaly.  It therefore appears 
that the Veteran developed coronary disease at some point in the 
mid-1960s.  Additionally, the medical evidence further shows that 
the Veteran was diagnosed with diabetes in 1992, and was later 
diagnosed with renal failure.  

The competent medical evidence of record therefore reflects that 
the Veteran died of coronary disease due to other medical 
problems, all of which were diagnosed many years after service.  
Additionally, the medical evidence of record does not show that 
his cause of death had a nexus to service or to any of his 
service-connected disabilities.  The only evidence the appellant 
has submitted that supports her claims in this matter are her own 
statements, asserting that the Veteran was completely disabled in 
the years prior to his death, and that his service-connected 
disabilities caused or contributed to his death.  While the 
appellant is competent to report the Veteran's symptoms that she 
witnessed, the appellant's personal opinions, offered without the 
benefit of medical training or expertise, are not competent 
evidence required to determine an etiologic relationship between 
the cause of the Veteran's death and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the above, the Board concludes that the preponderance of 
the evidence of record is against a finding that that the 
Veteran's death was related to service.  There is no competent 
medical evidence that establishes a nexus between the cause of 
the Veteran's death and service, or shows that the Veteran 
incurred an injury or disease in service that substantially or 
materially contributed to the cause of his death.  The Veteran 
died some 58 years after his discharge from active service due to 
coronary disease, LV failure, diabetes and renal failure, none of 
which were present in service or for many years afterward.  No 
contributory causes of his death have been identified by 
competent medical evidence.  Therefore, although the Board is 
sympathetic with the appellant's loss of her husband, we find a 
lack of competent and probative evidence to warrant a favorable 
decision.  While the appellant has contended that her husband's 
medical problems in the years prior to his death were severe and 
rendered him very disabled, and the medical evidence appears to 
support her contentions in this regard, there is simply no 
competent medical evidence of record linking the cause of the 
Veteran's death to service or to any of his service-connected 
disabilities.  

The Board views with admiration the Veteran's honorable service 
to the Nation in World War II, as well as the full and loving 
support provided by his spouse in his final days.  As to the 
current claim, however, the evidence militates against finding 
that his active service, or any service-connected disability, 
caused or contributed to his death.  Hence, the Board finds that 
service connection for the cause of the Veteran's death on the 
bases of service-connected cause of death are not warranted.  38 
C.F.R. § 3.312.

In summary, and for reasons and bases set forth above, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim for service connection 
for the cause of the Veteran's death.  Because the record 
preponderates against a finding that the Veteran's death was due 
to service-connected disability or otherwise related to service, 
the reasonable-doubt/benefit-of-the-doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Additional Burial Benefits

In the case of a deceased veteran who, at the time of death, was 
in receipt of compensation, the Secretary may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran and 
the expense of preparing the body and transporting it to the 
place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
In addition, if the eligible veteran was not buried in a national 
cemetery, an additional $300.00 is payable for a plot allowance.  
38 U.S.C.A. § 2303(b).  The record reflects that these burial 
benefits were awarded in this matter.  The appellant seeks 
reimbursement for the Veteran's funeral and burial expenses in 
excess of the amount provided under 38 U.S.C.A. §§ 2302(a) and 
2303(b).  In that regard, additional burial benefits are paid 
only in the event that a veteran dies as a result of a service-
connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

The Board notes that the Court held in Mintz v. Brown, 6 Vet. 
App. 277 (1994), that "a claimant would not be entitled to 
chapter 23 burial benefits, including reimbursement of $1500 
under 38 U.S.C.A. § 2307, unless service connection [for the 
cause of the veteran's death] is established under a statutory 
provision other than 38 U.S.C.A. § 1151 [or § 1318]."

In light of the Court's holding in Mintz, and because service 
connection for the cause of the Veteran's death has not been 
established, the Board finds that the appellant is not eligible 
for increased funeral or burial benefits under 38 U.S.C.A. 
§ 2307, and her claim for additional burial benefits must be 
denied.




ORDER

Service connection for the cause of the Veteran's death is 
denied.

The claim for entitlement to burial benefits on the basis of 
service connection for the cause of the Veteran's death is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


